DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-13, in the reply filed on 10/20/2021, is acknowledged.
Claims 14-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.                                                                                                                                           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-13, are rejected under 35 U.S.C. 103 as being unpatentable over Heiskanen et al. (US 2017/0335522).
Claims 1-2, 9, 13: Heiskanen discloses a laminate (claims 26, 33, [0060]).  The laminate includes a porous fiber based layer that includes 5-40 wt-% of microfibrillated cellulose and 60-95 wt-% of cellulosic fibers (claim 33) and a polymer layer (plastic film) [0060] attached to a side of the fiber based layer to form the laminate.  The air resistance of the fiber based layer is not specified.  The air resistance of the fiber based layer is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.  
Also, in view that the fiber based layer is of a bulk of at least 2.5 cm3/g (claim 26) it would have been obvious to one skilled in the art at the time the invention was filed that the air resistance of the fiber based layer be in the claimed range.  It is considered implicit that the laminate have oxygen barrier properties. 
Claim 3: the invention is disclosed per claim 1, above.   The cellulosic fibers having an SR value below 60 is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the pulp of greater fiber length ([0023], [0026]) would be considered to have the claimed SR value below 60.  
Claims 4-5: the invention is disclosed per claim 1, above.   The Oxygen Transmission Rate (OTR) value is not disclosed.   The OTR is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.  
Claim 6: the invention is disclosed per claim 1, above.   The fiber based layer grease resistance KIT value below 4 is not disclosed.   The grease resistance KIT value is a measurement of physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   It would have been obvious that the grease release KIT value be optimized in order to obtain the required resistance.
          Claim 7: the invention is disclosed per claim 1, above.   The fiber based layer specific formation above 0.55 is not disclosed, however, it would have been obvious to one skilled in the art that the fiber based layer specific formation be optimized in order to obtain desired layer resistance.
          Claim 8: the invention is disclosed per claim 1, above.   The fiber based layer specific density is not disclosed, however, it would have been obvious to one skilled in the art that the fiber based density be optimized in order to obtain desired layer resistance.
          Claim 10: the invention is disclosed per claim 1, above.   It would have been obvious to one skilled in the art that a polymer layer (plastic film) [0060] be replaced with an equivalent polyolefin with likely positive results in controlling resistance.
.         Claims 11-12: the invention is disclosed per claim 1, above.  In view that the fiber based layer is of a bulk of at least 2.5 cm3/g (claim 26), the fiber based layer grammage is obviously of less than 60 g/m2, or the polymer layer is obviously of a grammage of less than 35 g/m2.  


Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748